 
 
I 
108th CONGRESS 2d Session 
H. R. 4913 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Aderholt introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the protection and preservation of certain rare paleontological resources on the former Union Chapel Mine site in Alabama, and for other purposes. 
 
 
1.Union Chapel Fossil Footprint Site Preservation Act 
(a)Short titleThis section may be cited as the Union Chapel Fossil Footprint Site Preservation Act. 
(b)FindingsCongress finds the following: 
(1)Fossils have scientific and educational value and it is in the national interest to preserve and protect sites of paleontological significance. 
(2)The former Union Chapel Mine site is a paleontologically significant site that has been the focus of an extensive collaborative effort over the past 2½ years by amateur collectors and professional paleontologists from the Geological Survey of Alabama, the University of Alabama, Emory University, the University of Florida, and the University of South Alabama. 
(3)The former Union Chapel Mine site is significant because it has yielded an unusually large quantity of rare pre-dinosaur fossil trackways dating from the early Pennsylvanian Period (approximately 310 million years ago, about 100 million years before the first dinosaurs). 
(4)Material obtained from spoil piles at the former Union Chapel Mine site includes over 1,300 vertebrate and invertebrate tracks, some new to science, as well as a wide array of fossil plants. The trackways are due mainly to primitive amphibians, horseshoe crabs, and other arthropods. These tracks now comprise the largest collection of specimens documenting the existence of these animals in north central Alabama during the Coal Age. 
(5)An extensive photographic database of over 1,800 digital images has been compiled using material from the former Union Chapel Mine site. 
(6)At least 4 presentations at scientific meetings have been delivered relating to findings at the site and a monograph and 2 manuscripts for publication in scientific journals are being prepared. 
(7)It is estimated by geologists working at the former Union Chapel Mine site that far more fossil material exists within the remaining spoil piles at the site and that undisturbed tracks and other trace fossils within the adjoining high wall may constitute an unparalleled resource for scientific exploration of this ancient ecosystem. 
(8)The former Union Chapel Mine site has now been recognized by international experts in the field as the most important Coal Age footprint site in the world. 
(c)PurposesThe purposes of this Act are the following: 
(1)To grant a permanent exemption from the requirements of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.), for further reclamation of the site to the owner of the former Union Chapel Mine site. 
(2)To authorize the complete restoration of funds held in escrow regarding the former Union Chapel Mine site to the New Acton Coal Mining Company, Inc. 
(d)Application of certain lawThe requirements of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.), shall not apply to the owner of the former Union Chapel Mine site regarding further reclamation of that site.  
(e)Return of funds in escrowAll funds held in escrow on the date of the enactment of this Act pending further reclamation of the former Union Chapel Mine site by the Director of the Surface Coal Mining Commission of the State of Alabama may be returned to the New Acton Coal Mining Company, Inc. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior $500,000 for the following: 
(1)To preserve and protect the paleontological resources located within the exterior boundaries of the former Union Chapel Mine site. 
(2)To provide opportunities for scientific research in a manner compatible with paragraph (1). 
(3)To provide the public with opportunities for educational activities in a manner compatible with paragraph (1). 
(g)Former Union Chapel Mine siteFor the purposes of this section, the term former Union Chapel Mine site means the 35 acres of land (and all related facilities and other appurtenances thereon) generally depicted on the map entitled Union Chapel Mine, ASMC permit number 3778, for permanent preservation of that property. 
 
